ERICKSON, Justice,
dissenting:
I respectfully dissent. In my view, the search of Juarez’s van and the seizure of the marijuana from the van was predicated on the search warrant for the residence on Shrider road, and accordingly, Juarez has standing to challenge the search warrant of the residence which included his van. See Rakas v. Illinois, 439 U.S. 128, 99 S.Ct. 421, 58 L.Ed.2d 387 (1978); People v. Tufts, 717 P.2d 485 (Colo.1986); People v. Naranjo, 686 P.2d 1343 (Colo.1984).
The prosecution has conceded that because there were no exigent circumstances to justify the warrantless entry into the residence, the entry and observations supporting the application for a warrant were constitutionally invalid. It is undisputed that the affidavit supporting the search warrant was the result of illegal entry and the observations of the police in their mini-search. Although the search warrant authorized the police to search “all vehicles” on the property, the probable cause for the search warrant was based on facts obtained by the unlawful police entry into the residence. Neither the van nor David Juarez is mentioned in the affidavit filed in support of the search warrant. The affidavit does not refer to any specific vehicle on the premises that was not previously searched. In short, the police did not have probable cause to believe that the van was involved in criminal activity.
Probable cause requires that the affidavit allege sufficient facts to warrant a person of reasonable caution to believe that contraband or evidence of criminal activity is located in the area to be searched. See People v. Hearty, 644 P.2d 302 (Colo.1982); People v. Ball, 639 P.2d 1078 (Colo.1982). As stated in 2 W. LaFave, Search and Seizure: A Treatise on the Fourth Amendment § 4.5(d) (1987):
Sometimes a warrant will be issued for the search of certain premises and “all automobiles thereon.” Such a warrant, it would seem, is particularly vulnerable to challenge with respect to the vehicle description. As with any other description based solely upon location, there can be no assurance that the vehicle or vehicles as to which information was gathered during an earlier investigation will be the vehicles found on the premises at the time of the search. The risk of error is compounded when the plural “all automobiles” is used. Moreover, such a description suggests that there is likely to be a probable cause deficiency as to the automobiles; the “all automobiles” language might well have been added without any evidence tending to show that vehicles on the premises were likely places of concealment for the items to be seized. In short, the “all automobiles thereon” descriptions are subject to challenge for essentially the same reasons that make an “all persons thereon” description vulnerable.
When an affidavit for a search warrant alleges sufficient facts for a person of reasonable caution to believe that contraband or material evidence or criminal activity will be found in the place to be searched, probable cause has been established. People v. Rayford, 725 P.2d 1142 (Colo.1986); People v. Hart, 718 P.2d 538 (Colo.1986). The sufficiency of a search warrant is determined by examining only the four corners of the search warrant. People v. Donahue, 750 P.2d 921 (Colo.1988); People v. Chase, 675 P.2d 315 (Colo.1984).
A person of reasonable caution could not conclude that because there was marijuana *1295in the Shrider residence, there was marijuana in the Juarez van parked in the driveway. There was no description of the van in the affidavit or the warrant, and there was no allegation that Juarez’s van was employed in criminal activity. In my view, the language “all vehicles ... on the property” in the warrant is overbroad and not sufficiently particular to include Juarez’s van. Because the warrant was facially insufficient and did not identify with particularity the vehicle to be searched, it failed to provide probable cause to search the Juarez van. I would hold that Juarez had standing to challenge the validity of the search warrant and would affirm the trial court’s suppression order.
I join the dissent of Justice LOHR, apart from the portion of the dissent relating to standing.
I am authorized to say that Justice KIRSHBAUM joins in this dissent.